11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CaS€ 19-50131-btb DOC 29 Entered 02/05/19 17246:01

CANDACE C. CARLYON, ESQ.
Nevada Bar No. 2666

TRACY M. O'STEEN, ESQ.
Nevada Bar No. 10949

CLARK HILL PLC

3800 Howard Hughes Parkway, Suite 500
Las Vegas, NV 89169

Telephone: (702) 862-8300
Facsimile: (702) 862-8400
CCarlyon@ClarkHill.com
TOSteen@ClarkHill.com

[Proposed] Counsel for Debtors in Possession

Page 1 of 6

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re Case No.: BK-19-5013]-btb

Chapter 11
DC SOLAR DISTRIBUTION, INC.,

Proposed Joint Administration With:

 

l9-50102-btb

Double Jump, lnc. (Lead)

 

Debtor. 19-50103-btb

Dora Dog Properties, LLC

 

19-501 04-btb

Do g Blue Properties, LLC

 

19-50105-btb

Brandy Boy Properties, LLC

 

19-50106-btb

475 Channel Road, LLC

 

19-50108-btb

Park Road, LLC

 

19-50109-btb

140 Mason Circle, LLC

 

19-50130-btb

DC Solar Solutions, Inc.

 

 

 

19-50135-btb

DC Solar Freedom, Inc.

 

 

 

As required by the Court, l have contacted the parties listed below regarding the proposed
Order Shortening Time to hear Debtors’ Emergency Motion for Entry of Interim and Final Orders

(i) Authorizing Debtors to Obtain Post-petition Secured Financing, (ii) Scheduling a Final Hearing

and (iii) Granting Related Relief.

ATT()RNEY INFORMATION SHEET IN
SUPPORT ()F EX PARTE APPLICATION
FOR ORDER SHORTENING TIME TO
HEAR DEBTORS’ EMERGENCY MOTION
FOR ENTRY OF INTERIM AND FINAL
ORDERS (I) AUTHORIZING DEBTORS
TO OBTAIN POST-PETITION SECURED
FINANCING, (II) SCHEDULING A FINAL
HEARING AND (III) GRANTING
RELATED RELIEF

 

 

 

 

 

\OOO\]O\U\-PW[\J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-50131-btb Doc 29 Entered 02/05/19 17:46:01 Page 2 of 6

The parties agree or disagree to the time being shortened, as indicated below:

 

 

 

 

 

 

 

Name gz;etacted Agree Disagree Comments
Kristine Kinne, Ofiice of the 2/5/ 19 No response
US Trustee

Dan Bryant, Internal Revenue 2/5/ 19 No response
Service

Marc Schultz and Joe Adams, 2/5/ 19 No response
Counsel for Solarrnore

Management, Inc.

Michael Stepanian, Halo 2/5/ 19 No response
Management Services

Mark J. Connot, Counsel for 2/5/19 No response
Xtreme Manufacturing

Zachary M. Moretz, Counsel 2/5/ 19 No response

for Green Energy Concepts,
Inc.

 

J ames Recker, Crestmark Banl

2/5/19

No response

 

Larry Cooper, Suntrust
Equipment Finance & Leasing
Corp.

2/5/19

No response

 

Thomas Pericak and Harry
Hardin, Hancock Whitney
Equipment Finance & Leasing
LLC

2/5/19

No response

 

 

 

 

 

 

 

 

 

Steven Speece, Counsel for 2/5/ 19 No response
Solarsense

Adam Schwartz, Counsel for 2/5/19 No response
Barry Hacker

Crai g Sheftell, Fallbrook 2/5/ 19 No response
Capital Securities

Payrnon Hifai, Counsel for 2/5/19 No response
AMAC Construction

McDouglass Group, Inc.

J im Voyles, Counsel for Chip 2/5/ 19 No response
Ganassi Racing

Kirk Giberson, Counsel for 2/5/ 19 No response
Benicia Investment

LLC/Benicia Industrial LLC

Chad Golder, Counsel for 2/5/ 19 No response
GEICO

Matthew W. Quall and 2/5/19 No response

Matthew W. Dardenne,
Counsel for US Tower

 

 

 

 

 

 

 

 

 

\OOO\IO\U\-PUJN»-\

[\)NI\)NNN[\J[\)I\)»-*>-l»-¢)-)»~>_lr_l»-a»_a»_¢
OO\]O\Lll-PWN’_‘O\OOO\]O\LI!LWN'*O

Case 19-50131-btb Doc 29 Entered 02/05/19 17:46:01 Page 3 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name gz;emcted Agree Disagree Comments
Andre Espinosa and Kevin 2/5/19 No response
Khasigian, U.S. Department 01

Justice

Sara Cho, Chris Nee, Daniel 2/5/ 19 X

Michael and Andrew Sporkin,

U.S. Securities and Exchange

Commission

Naysan Grey, SMI 2/5/ 19 No response
Jason Sparks, Sparks Power 2/5/ 19 No response
Troy Vitus, Paciflc Metal 2/5/ 19 No response
Fabrication

Gurrneet Naroola, Chargelt 2/5/ 19 No response
Mobility

David Mitchell, ECI Fuel 2/5/19 No response
Systerns

Larry Pearce, Crestrnark 2/5/19 No response
Chris Fraga, Alternative 2/5/ 19 No response
Energy Development Group

LLC & SolarSense LLC

Department of Employment, 2/5/ 19 No response
Training & Rehab.,

Employment Security Divisior

Nevada Department of 2/5/19 No response
Taxation, Bankruptcy Section

Bay Area Drainage, Inc. 2/ 5/ 19 No response
Gwen Bertolami, Bertolami 2/ 5/ 19 No response
Engineering

BPXpress 2/5/19 No response
CA Construction 2/5/ 19 No response
Contra Costa County T ax 2/5/19 No response
Collector

D€BOlt CiVil El'lgineel°ing 2/5/ 19 No response
HaI‘I'iS & SlOal'l COnSultil'lg 2/ 5/ 19 No response
Engineers, Inc.

JQ Yu Constructcion, lnc. 2/5/ 19 NO response
Legacy Framers, Inc. 2/5/ 19 No response
Lester Construction 2/5/ 19 No response
National ConstructiOn 2/5/19 No response
Rentals, Inc.

RB Paintirlg 2/5/ 19 § No response
Steven, Ferrone & Bailey 2/5/ 19 No response
Engineering Co.

StillWat€l‘ InSllI‘anCe 2/5/] 9 No response
Company

Foremost Insurance 2/5/ 19 No response

 

 

 

 

 

 

 

 

\OOO\]O’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-50131-btb Doc 29 Entered 02/05/19 17:46:01 Page 4 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name gz;emcted Agree Disagree Comments
Las Vegas Valley Water 2/5/19 No response
District

NV Energy 2/5/ 19 No response
Republic Service 2/5/ 19 No response
Clark County Treasurer 2/5/19 No response
Texas Workforce 2/5/ 19 No response
Commission

Regulatory Integrity 2/5/19 No response
Division

Vintage Valley 2/5/ 19 No response
AIG Private Client Group 2/5/ 19 No response
C.L. Raffety, CPA 2/5/ 19 No response
CA Construction 2/5/ 19 No response
City of Martinez 2/5/19 No response
Freds Floor Coverings 2/5/ 19 No response
Lester Construction 2/5/ 19 No response
Mark Scott Construction, 2/5/ 19 No response
Inc.

Napa County Tax Collector 2/5/ 19 No response
Native Sons Landscaping, 2/5/ 19 No response
Inc.

PaciHc Link Intl. 2/5/ 19 No response
Shaun Rarlg 2/5/ 19 No response
Alderwood Property CA 2/5/ 19 No response
Alexander & Associates 2/5/ 19 No response
California Retaining Walls 2/5/ 19 No response
Co.

Clark County Treasurer 2/5/19 No response
Contra Costa County Dept. 2/5/ 19 No response
of Development

Zalanta Association 2/5/ 19 No response
Williamson County TaX 2/5/19 No response
Offlce

Maricopa County Treasurer 2/5/19 No response
South Tahoe Public Utility 2/5/ 19 No response
The Boulders Casitas Condo 2/5/ 19 No response
Assoc.

City of Scottsdale 2/5/19 No response
A Valdivia Landscaping 2/5/ 19 No response
AVD Security 2/5/ 19 No response
Boulder Exterminators, Inc. 2/5/19 No response
Charter Communications 2/5/ 19 No response
Green Leaf A/C & Heating 2/5/ 19 No response
Libel'ty Utiliti€S 2/5/ 19 No response
California Pacifrc Electric 2/5/ 19 No response
Co.

Charles Lomeli, Tax Collector 2/5/ 19 No response

 

 

 

 

 

 

 

 

-I>Wl\.)

\OOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-50131-btb Doc 29 Entered 02/05/19 17:46:01 Page 5 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name gz;etacted Agree Disagree Comments
Solano County
Indoor Environmental 2/5/ 19 No response
Services Corp.
Orkin Services of California, 2/5/19 No response
Inc.
City Of BeniCia 2/5/19 No response
Coast Landscape 2/5/ 19 No response
Management Corp.
PG&E 2/5/19 No response
Coast Landscape Mgrnt., Inc. 2/5/19 No response
CRS Commercial Real 2/5/ 19 No response
Estate
Orkin Services of California 2/5/19 No response
AT&T 2/5/19 No response
Family Security Locksmith 2/5/ 19 No response
Americrown Daytona 2/5/ 19 No response
Speedway
AT&T Mobility 2/5/19 No response
CED 2/5/19 No response
Charge Point 2/5/ 19 No response
Chip Ganassi Racing, LLC 2/5/ 19 No response
Cranbrook Realty 2/5/19 No response
Investment Fund, LP
ECI Fuel Systems 2/5/ 19 No response
Exide (c/o Exide 2/5/ 19 No response
Technilogies)
Hanover Insurance Group 2/5/ 19 No response
International Speedway 2/5/19 No response
Corp.
Kansas Speedway 2/5/19 No response
NetJ et Sales, Inc. 2/5/ 19 No response
Pacif1c Metal Fabrication 2/5/ 19 No response
LLC

" Phoenix Motor Speedway 2/5/19 No response
Richmond International 2/5/ 19 No response
Raceway
Soligent Distn'bution LLC 2/5/ 19 No response
Talladega Superspeedway 2/5/19 No response
US Tower Corp. 2/5/ 19 No response
WEX Fl€€t 2/ 5/ 19 No response
Xtreme Manufactun`ng LLC 2/5/ 19 No response
Americrown Daytona 2/5/ 19 No response
Speedway
Ahern Rentals, Inc. 2/5/19 No response
Hancock Whitney 2/5/19 No response
Equipment Finance &
Leasing LLC

 

 

 

 

 

.h

\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-50131-btb Doc 29 Entered 02/05/19 17:46:01 Page 6 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1
Name l():zfletacted Agree Disagree Comments
JG Energy Solutions, LLC 2/5/ 19 No response
Solar Eclipse Investment 2/5/ 19 No response
Fund IV
Solar Eclipse Investment 2/5/ 19 No response
Fund VII
Solar Eclipse Investment 2/5/ 19 No response
Fund VIII
Solar Eclipse Investment 2/5/19 No response
Fund XII
Solar Eclipse Investment 2/5/19 No response
Fund XIV
Solar Eclipse Investment 2/5/19 No response
Fund XVI
Solar Eclipse Investment 2/5/ 19 No response
Fund XVIII
Solar Eclipse Investment 2/5/ 19 No response
Fund XXII
Solar Eclipse Investment 2/5/19 No response
Fund XXIII
Solar Eclipse Investment 2/5/19 No response
Fund XXIX
Solar Eclipse Investment 2/5/ 19 No response
Fund XXVI
Solar Eclipse Investment 2/5/ 19 No response
Fund XXVII
Solar Eclipse Investment 2/5/ 19 No response
Fund XXX
Solar Eclipse Investment 2/5/ 19 No response
Fund XXX II
Solar Eclipse Investment 2/5/ 19 No response
Fund XXX III
Solar Eclipse Investment 2/5/ 19 No response
Fund XXXIV
Suntrust Equipment Finance 2/5/19 No response
& Leasing Corp
Respectfully submitted this 5th day of February, 2019.
CLARK HILL PLC

/s/ Tracy M. O ’Steen

 

CANDACE C. CARLYON, ESQ.

Nevada Bar No. 2666

TRACY M. O’STEEN, ESQ.

Nevada Bar No. 10949

3800 Howard Hughes Parkway, Suite 500

Las Vegas, NV 89169

[Proposed] Counsel for Debtors in Possession

 

 

